
	

113 HR 4452 IH: Corporate Crime Database Act
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4452
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. Conyers introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish a corporate crime database, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Corporate Crime Database Act.
		2.Attorney General to acquire data on corporate-related crimeUnder the authority of section 534 of title 28, United States Code, and in accordance with this
			 Act, the Attorney General shall acquire data, for each calendar year,
			 regarding all administrative, civil, and criminal judicial proceedings
			 initiated or concluded by the Federal Government and State governments
			 against any corporation or corporate official acting in an official
			 capacity involving a felony or misdemeanor charge or any civil charge
			 where potential fines may be $1,000 or more.
		3.Administrative details
			(a)Reporting by Federal agenciesEach department and agency within the Federal Government shall report details about all
			 administrative, civil, and criminal judicial proceedings initiated or
			 concluded in that department or agency’s jurisdiction to the Attorney
			 General in a uniform manner and in a form prescribed by the Attorney
			 General.
			(b)GuidelinesThe Attorney General shall establish guidelines for the collection of data and otherwise to carry
			 out the purposes of this Act.
			(c)Treatment of causes of actionNothing in this Act creates a cause of action or a right to bring an action. This Act does not
			 limit any existing cause of action or right to bring an action.
			4.Public Web siteThe Attorney General shall establish and maintain a publicly available Web site with a database of
			 information regarding improper conduct by all corporations with revenues,
			 as determined under rules prescribed by the Attorney General, of over
			 $1,000,000,000 per annum.
		5.Information included in databaseThe database—
			(1)shall consist of information regarding all administrative, civil, and criminal judicial proceedings
			 initiated or concluded by the Federal Government and State governments
			 against any corporation or corporate official acting in an official
			 capacity involving a felony or misdemeanor charge or any civil charge
			 where potential fines may be $1,000 or more; and
			(2)shall include, for each proceeding, a brief description of the proceeding, including the agency
			 bringing the charge, the charge, the name of the company charged, the
			 ultimate parent company of the company charged, the locations of both the
			 company and parent company, and the outcome of the action if any,
			 including plea agreements, consent decrees, findings of innocence,
			 convictions, fines and other penalties.
			6.Input of dataThe Attorney General shall design and maintain the database in a manner that allows the appropriate
			 officials of each Federal department or agency directly to input and
			 update in the database information relating to actions that department or
			 agency has taken with regard to criminal or civil enforcement actions.
		7.ReportThe Attorney General shall prepare an annual report to Congress detailing the number of civil,
			 administrative, and criminal enforcement actions brought against any
			 corporation or corporate official acting in an official capacity as well
			 as the ultimate disposition (including the magnitude and category of any
			 penalties assessed).
		
